IN THE COURT OF CRIMINAL APPEALS
                         OF TEXAS
                                        NO. WR-92,071-01


                         IN RE RAKEEM LEVON RHODES, Relator


                   ON APPLICATION FOR A WRIT OF MANDAMUS
                 CAUSE NO. 2013-0395 IN THE 217TH DISTRICT COURT
                            FROM ANGELINA COUNTY


       Per curiam.

                                             ORDER

       Relator has filed a motion for leave to file an application for a writ of mandamus under this

Court’s original jurisdiction. He contends that he filed an application for a writ of habeas corpus in

Angelina County and his application has not been properly forwarded to this Court.

       Respondent, the District Clerk of Angelina County, shall forward Relator’s habeas

application to this Court, respond that Relator has not filed a habeas application in Angelina County,

forward a copy of an order designating issues together with correspondence documenting the date

the State received Relator’s habeas application, or forward a copy of an order establishing new

deadlines in accordance with the Supreme Court’s emergency orders regarding the COVID-19 State

of Disaster. See Twenty-Ninth Emergency Order Regarding the Covid-19 State of Disaster, No.
                                                                                                 2

20-9135 (Tex. Nov. 11, 2020); TEX . CODE CRIM . PROC. art. 11.07, § 3(c) and (d); TEX . R. APP . P.

73.4(b)(5). This motion for leave to file will be held. Respondent shall comply with this order

within thirty days from the date of this order.



Filed: January 13, 2021
Do not publish